DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Receipt is acknowledged of the amendment and response filed 7/6/2022. Claims 1,6,7,9 and 11-20 are pending in the application. Claims 1 and 9 were amended, claims 2-6,8,10 and 21-28 were canceled.
	Claims 1,6,7,9 and 11-20 as amended are allowable.
The following is an examiner’s statement of reasons for allowance: 
As detailed in the record, the closest identified prior are is Sinke et al. and  Neal.  
In Neal, pellets consisting of infused salt particles wherein inter-particle spaces between the salt particles inside the pelletized salt are produced, and by providing deicing liquid with a low water content, the pellet maintains physical cohesion and is allowed to melt ice at a much lower temperature.  Sinke is directed to preventing sodium chloride from caking under high heat by adding an additive of critical particle size, and does not therefore suggest or render obvious the method steps in the amended independent claim, although disclosing heating salt crystals to a temperature above the boiling point of water and applying a slurry comprising particles of additive.  
According to the instant disclosure, an advantage of the method as compared to prior techniques for infusing salt and/or creating ice melt compositions is that increased quantities of water can be utilized to enable spray application of a variety of additives that are not possible with conventional manufacturing methods that do not heat the salt enough to allow for the vaporization of any added water in a liquid solution sprayed thereon.  Further, midsized rock salt crystals between about 3 mm and about 7 mm in diameter include greater variation than is typically seen in ice melt compositions. According to the disclosure, this can provide an advantage in that the ice melt composition according to the present disclosure can include a variety of both smaller and larger crystals, even within a particular category of all crystals being midsized. This can result in improved ice melt performance, as smaller crystals can dissolve more quickly to provide rapid ice melting, while larger crystals can last longer and provide a greater effective length or half-life of the product.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Subbalakshmi Prakash whose telephone number is (571)270-3685. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUBBALAKSHMI PRAKASH/Primary Examiner, Art Unit 1793